DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        GEORGE L. JONES, JR.,
                             Appellant,

                                      v.

                           MERIEL C. JONES,
                               Appellee.

                               No. 4D19-1519

                               [March 18, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 50-2018-DR-
001080-XXXX-SB.

    Roger Levine and Amy D. Shield of Shield & Levine, P.A., Boca Raton,
for appellant.

   Bruce S. Rosenwater of Bruce S. Rosenwater & Associates, P.A., West
Palm Beach, for appellee.

                        CONFESSION OF ERROR

PER CURIAM.

   In this case, the trial court declined to exercise its jurisdiction to
dissolve the parties’ marriage consistent with the wife’s objection that she
wanted to seek relief in Arizona. The husband appealed. The wife has
reconsidered her earlier position and confessed error in this appeal. We
reverse the final order dismissing the husband’s amended petition for
dissolution of marriage and remand with instructions for the trial court to
proceed with the marital dissolution for all aspects over which the trial
court has subject matter jurisdiction.

   Reversed and remanded

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *           *
Not final until disposition of timely filed motion for rehearing.




                              -2-